PER CURIAM.
World Omni Leasing, Inc., contends the trial court erred when it dismissed with prejudice its fourth amended third-party complaint against appellee, Florida No-Fault Insurance Agency, Inc. The allegations contained in appellant’s fourth amended complaint, though inartfully drawn, state a cause of action against appellee. See, e.g., Bay Garden Manor Condominium, Ass'n, Inc. v. James D. Marks Assoc., Inc., 576 So.2d 744 (Fla. 3d DCA 1991); First State Sav. Bank v. Albright & Assoc. of Ocala, Inc., 561 So.2d 1326 (Fla. 5th DCA), review denied, 576 So.2d 284 (Fla.1990); First Fla. Bank, N.A. v. Max Mitchell & Co., 558 So.2d 9 (Fla.1990); State Farm Life Ins. Co. v. Bass, 605 So.2d 908 (Fla. 3d DCA 1992).
We also reject appellees’ argument that the trial court acted within its discretion when it dismissed appellant’s fourth amended complaint with prejudice because appellant abused its privilege to amend. See Dryden Waterproofing, Inc. v. Bogard, 488 So.2d 672 (Fla. 4th DCA 1986).
Accordingly, we reverse the trial court’s order of dismissal with prejudice of appellant’s fourth amended third-party complaint against Florida No-Fault Insurance Agency, Inc., and remand this cause for further proceedings.
REVERSED and REMANDED.
DELL and GUNTHER, JJ., and ALDERMAN, JAMES E., Senior Justice, concur.